Citation Nr: 0400143	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. J.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Board notes that in an October 2002 written statement, 
the veteran requested that his October 2002 RO hearing be 
cancelled.  Thus, this matter is properly before the Board 
for appellate consideration.



FINDINGS OF FACT

1.  The credible medical evidence does not demonstrate any 
current clinical findings or symptomatology of schizophrenia.  

2.  Schizophrenia was not manifested during service and no 
current psychiatric disability is otherwise related to 
service.  



CONCLUSION OF LAW

A psychiatric disability, claimed as schizophrenia, was not 
incurred in or as a result of military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA. See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to service connection for schizophrenia.  The 
record contains service medical records, VA treatment 
records, a VA examination report, private treatment records 
and private medical opinions.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and March 2001 RO letter have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The March 2001 RO letter informed the 
veteran of what evidence VA needed to substantiate his claim.  
The Board recognizes that the March 2001 RO letter informed 
the veteran that additional evidence was needed within 60 
days from the date of the letter.  However, the letter also 
told the veteran that if evidence was received within one 
year from the date of the letter, VA might be able to pay him 
from the date his claim was received.  Furthermore, a review 
of the record reflects that the RO did not forward the 
veteran's claim to the Board until January 2003, more than 
one year after the date of the March 2001 letter.  Thus the 
veteran was afforded more than a year to submit any 
additional evidence before his claim was forwarded to the 
Board.  Additionally, the veteran was afforded a RO hearing 
in January 2002.  The Board therefore finds that the notice 
requirements of the new law have been met.

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in September 1972, the veteran's systems 
were clinically evaluated as normal.  A January 1975 clinical 
record notes that the veteran was prescribed Stelazine and 
Artane.  There were no clinical findings, impressions, or 
diagnoses noted.  Clinical records also demonstrate 
complaints of headaches, syncope, vertigo, and night sweats 
in February, April, and May of 1975.  An assessment of 
vasovagal syncope was noted.  In May 1975, the veteran 
reported being struck on the left side of his forehead with 
resulting dizziness, headache, blurred vision, and inability 
to sleep.  An impression of a mild concussion was noted.  In 
his April 1975 report of medical history, the veteran 
reported having experienced depression or excessive worry.  
An April 1975 mental status evaluation reflects no 
significant mental illness and a normal examination.  Upon 
separation examination dated in April 1975, the veteran's 
systems were clinically evaluated as normal, with the 
exception of hearing loss and a birthmark on the right upper 
arm.  

A private clinical record dated in 1993 demonstrate 
complaints of pain all over the body.  It was noted that the 
veteran's breathing difficulty had improved.  An April 1995 
private clinical record reflects a complaint of shortness of 
breath.  An assessment of difficult breathing related to 
bronchospasm manifested by sibilant noises was noted.  A 
private pathology record reflects findings dated from 1984 to 
1995, including cough, common cold, dyspnea, lumbar pain, 
acute bronchitis, acute rhinitis, headache, and lumbar 
strain.  A private medical record dated in March 1984 
demonstrates that the veteran was a war veteran and a welder.  
The veteran reported persistent cough with noises in the 
lungs, causing him difficulty breathing.  The veteran also 
reported pain in the back and waist, causing difficulty 
walking.  No relevant diagnoses were noted.  

Upon VA general medical examination dated in November 1995, 
the veteran complained of frequent upper respiratory 
infections, pain in the feet, dizziness, cephalgia, 
arthralgia, low back pain, and insomnia.  Diagnoses of upper 
respiratory infection, high blood pressure, low back pain, 
and umbilical hernia were noted.  

A January 1998 medical statement signed by a fee basis 
physician states that the veteran served in the army and, 
according to the veteran, he received treatment for a mental 
condition.  It was noted that during service, the veteran was 
prescribed Stelazine and Artane, both of which are prescribed 
for psychoses and for secondary effects of antipsychotics.  
The physician noted that it could be assumed the veteran was 
psychotic when Stelazine was prescribed in January 1975, so 
his condition had to be considered service-connected because 
it's onset was in active duty.  

A January 2001 statement from the same fee basis physician 
notes that while on active duty in January 1975, the veteran 
was prescribed a potent antipsychotic at a mental hygiene 
clinic.  The physician stated that for this reason it was 
beyond a reasonable doubt that the veteran was presenting 
psychotic symptoms.  It was further noted that the veteran 
was suffering from chronic schizophrenia and its onset could 
be traced to January 1975.  The physician stated there was a 
link between what happened that date and the veteran's actual 
mental condition.  

At the veteran's February 2002 RO hearing, Dr. J. A. J. 
testified that he had been a psychiatrist since 1974.  Dr. 
J.A.J. testified that he believed the veteran must have been 
psychotic during service because he was prescribed Stelazine 
and Artane, powerful antipsychotic medications.  He stated 
the drug was the fastest available for suppressing 
hallucinations.  Dr. J.A.J. testified that the veteran could 
not stand to be around other people, which was a negative 
symptom of schizophrenia.  He stated that it was his final 
opinion that the veteran suffered from schizophrenia which 
began during service because there was no other reason a 
doctor would have prescribed two very potent antipsychotic 
medications.  He stated the veteran's symptoms must have been 
really strong to warrant those potent medications.  Dr. 
J.A.J. testified that he first saw the veteran in January 
2001 for an evaluation for purposes of his claim and he had 
seen the veteran about three to four times.  He stated that 
the veteran did not currently receive treatment for his 
condition because he did not want to be around people.  He 
also testified that the veteran had not received any prior 
psychiatric treatment.  Dr. J.A.J. testified that the drug 
Stelazine was used exclusively as an antipsychotic and it 
would be bad practice to give that medication for anxiety.  
He stated that the veteran's condition became chronic because 
he had never held a steady job and he lived in isolation with 
his wife.  Dr. J.A.J. testified that the veteran had a flat 
affect and expressed no emotion.  

In July 2002, the veteran was examined by a board of two VA 
psychiatrists.  The veteran's claims folder and service 
medical records were thoroughly reviewed prior to the 
examination.  The examiners noted that the service medical 
records demonstrate an isolated January 1975 progress note 
with a prescription of Stelazine three times per day and 
Artane one to two times per day if needed for side effects.  
There were no psychiatric symptoms reported and no mental 
status examination performed in the progress note.  At the 
time of the examination, the veteran reported consuming large 
amounts of alcohol during his military service and 
experiencing alcohol blackouts, violent behavior while under 
the influence of alcohol, and interpersonal problems related 
to his consumption of alcohol.  The veteran reported that he 
had stopped drinking four years ago.  The veteran reported 
that he had been in psychiatric treatment with a private 
psychiatrist for the past three years.  It was noted that 
there was no past history of psychiatric hospitalization, 
psychiatric treatment after discharge, or suicide attempts.  
Subjective complaints of anxiety, irritability, insomnia, 
tension, restlessness, and worrying were reported.  The 
examiners noted the veteran did not report any type of 
psychotic symptoms, persistent mood symptoms, or cognitive 
symptoms.  Mental status examination revealed a well-
developed, well-nourished male who was appropriately dressed 
with adequate hygiene.  The veteran was cooperative and 
spontaneous.  He established eye contact with the examiner.  
The veteran was alert, fully aware of the interview 
situation, and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  There were 
no tics, tremors, or abnormal involuntary movements.  The 
veteran's thought process was coherent and logical.  There 
was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions, 
hallucinations, or perceptual disorders.  The veteran had no 
phobias, obsessions, or suicidal ideas.  His mood was anxious 
and his affect was broad and appropriate.  The veteran was 
oriented to person, place, and time.  His memory for recent, 
remote, and immediate events was intact.  Abstraction 
capacity was normal.  The veteran's judgment was good and his 
insight was fair.  A diagnosis of anxiety disorder, not 
otherwise specified, was noted. 

The examiners stated that they were not able to identify any 
signs or symptoms of schizophrenia in the veteran's clinical 
history, subjective complaints, or mental status examination.  
The examiners further opined that there was no evidence in 
the claims folder or the psychiatric history of the veteran 
of the manifestation of a full-blown psychotic episode with 
positive and negative symptoms of schizophrenia.  The 
examiners stated that the fact that the veteran's service 
medical records demonstrate an isolated progress note 
indicating that he was prescribed Stelazine, an antipsychotic 
medication, is not conclusive evidence and is not sufficient 
criteria to establish a diagnosis of schizophrenia in 
service, since there was no evidence in the whole medical 
record of clinical signs and symptoms of schizophrenia such 
as delusions, hallucinations, thought disorder, disorganized 
speech, or negative symptoms such as alogia or poverty of 
speech, affect flattening, abolition or the inability to 
initiate and persist in goal-directed activities.  The 
examiners concluded that Dr. J.A.J.'s opinion was speculative 
and not based on clinical evidence.  The examiners further 
opined that the veteran's anxiety disorder was not related to 
service because its onset was three years ago when the 
veteran started looking for psychiatric treatment for the 
first time.  

An October 2002 statement from Dr. J.A.J. states that the 
veteran was treated while on active duty in 1975 with 
antipsychotic medication, Stelazine.  Dr. J.A.J. stated this 
medication was a high potency "neuroleptic."  Dr. J.A.J. 
opined that beyond a reasonable doubt the veteran was 
presenting psychotic symptoms and that is why Stelazine was 
prescribed.  Dr. J.A.J. stated that after the veteran was 
discharged from service, he went to a VA hospital and was 
discharged against medical advice after a few days.  Dr. 
J.A.J. stated that the veteran's condition had its onset 
while on active duty in 1975.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for a 
psychiatric disability, claimed as schizophrenia, is not 
warranted.  The veteran's service medical records are 
completely silent for any diagnoses or clinical findings of 
schizophrenia or any other psychiatric disability.  The Board 
recognizes that the veteran was prescribed Stelazine on one 
occasion in January 1975.  However, the record contains no 
notation of any symptomatology, clinical findings, or 
diagnoses.  Furthermore, an April 1975 mental status 
evaluation demonstrates a normal examination with no 
significant mental illness noted.  

The veteran's claim is supported by the statements of Dr. 
J.A.J.  Dr. J.A.J. has opined that the veteran currently 
suffers from schizophrenia and that the disability had its 
onset during active military service.  Dr. J.A.J. cited the 
prescription for Stelazine as the basis for his opinion that 
the veteran's schizophrenia had its onset during service.  He 
also stated that the veteran's condition became chronic 
because he had never held a steady job and lived in isolation 
with his wife.  However, the conclusions and opinions of Dr. 
J.A.J. are contradicted by the conclusions of two VA 
psychiatrists who examined the veteran in July 2002.  The VA 
examiners found no signs or symptoms of schizophrenia in the 
veteran's clinical history, subjective complaints, or mental 
status examination.  The VA examiners opined that the 
isolated progress note during service demonstrating a 
prescription for Stelazine was not conclusive evidence and 
was not sufficient evidence to establish a diagnosis of 
schizophrenia during service in the absence of clinical signs 
or symptoms such as delusions, hallucinations, thought 
disorder, disorganized speech, alogia, poverty of speech, or 
flattened affect.  The examiners concluded that Dr. J.A.J.'s 
opinion was speculative and not based on clinical evidence.  
The examiners further opined that the veteran's current 
anxiety disorder is not related to service because its onset 
was three years ago when the veteran began looking for 
psychiatric treatment for the first time.  

A review of the statements and testimony of Dr. J.A.J. 
demonstrates broad conclusions based on an assumption that 
the veteran must have been psychotic during service simply 
because he was prescribed Stelazine on one occasion.  He has 
not pointed to any clinical findings in the service medical 
records to support his conclusion, nor has he provided a 
rationale for his opinion in light of the April 1975 normal 
mental status evaluation.  As previously noted, the July 2002 
VA examiners found the opinion of Dr. J.A.J. to be 
speculative and not based on clinical evidence.  The Unites 
States Court of Appeals for Veterans Claims (Court) has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Furthermore, Dr. J.A.J. has not noted any 
current clinical findings or objective observations of 
schizophrenia other than a flat affect and isolation.  
Finally, the Board notes that in his October 2002 statement, 
Dr. J.A.J. stated that the veteran was treated for his mental 
problems at a VA hospital shortly after his discharge from 
service.  However, during his February 2002 testimony, Dr. 
J.A.J. testified that the veteran had not received any prior 
psychiatric treatment.  At his July 2002 VA examination, the 
veteran reported receiving psychiatric treatment for the past 
three years with no prior history of psychiatric 
hospitalization or treatment after discharge from service.  

In light of all of the aforementioned contradictions and lack 
of factual basis, the Board is compelled to find that the 
opinions and testimony of Dr. J.A.J. are of questionable 
weight and credibility, particularly when compared to the 
July 2002 VA examination by two psychiatrists.  The Court has 
found that it is appropriate for the Board to consider a 
physician's opinion to be of less weight and credibility when 
the basis of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993).  The July 2002 VA examination 
demonstrates no current findings or symptomatology of 
schizophrenia.  The VA examination report does demonstrate a 
diagnosis of anxiety disorder; however, the examiners opined 
that the veteran's anxiety disorder is not related to service 
because its onset was three years ago.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disability, claimed as 
schizophrenia, and the claim must be denied.  



ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



